 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9     KEITH MANKINS,
                                                          No. 3:19-cv-05510-RJB-DWC
10                                  Petitioner,
              v.                                          ORDER ADOPTING REPORT AND
11                                                        RECOMMENDATION
12     STATE OF WASHINGTON,
                                    Respondent.
13

14          The Court, having reviewed the Report and Recommendation of Magistrate Judge David
15
     W. Christel, objections to the Report and Recommendation, if any, and the remaining record,
16
     does hereby find and ORDER:
17
            (1)    The Court adopts the Report and Recommendation (Dkt. 8).
18
            (2)    Petitioner’s federal habeas Petition is dismissed without prejudice.
19

20          (3)    The Clerk is directed to send copies of this Order to Petitioner, counsel for
                   Respondent, and to the Hon. David W. Christel.
21
            DATED this 15th day of October, 2019.
22

23

24                                        A
                                          ROBERT J. BRYAN
25
                                          United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
